 In the Matter of EMSCO DERRICK AND EQUIPMENT COMPANY(D & B DIVISION)andSTEEL WORKERS ORGANIZING COMMITTEECase No. C-728.-Decided February 9, 1939OilFieldSuppliesManufacturingIndustry-Interference,Restraint,andCoercion:anti-unionactivity by supervisoryemployees during working hoursand on company property;anti-union petition,circulation of among employees ;refusal to negotiatewithrepresentatives;threat to close plant unless unionorganizationcease-Company-Dominated Union:domination of and inter-ference with formation and administration;solicitingmembership in by super-visory employees;responsibility for allegedly unauthorized activities of super-visory employees;testimony of majority of employees concerningvoluntaryjoining of,without company interference,immaterial under circumstances ;disestablished,as agencyfor collectivebargaining-Discrimination:discharge:charges of,not sustained.Mr. L. N. D. Wells, Jr.,forthe Board.Vinson, Elkins,Weems and Francis,byMr. Wharton WeemsandMr. C. M. Hightower,of Houston, Tex., for the respondent.Mr. H. E. SpaffordandMr. Franklin E. Spafford,of Dallas, Tex.,for the Union of Employees.Mr. H. A. Rasmussen,of Houston, Tex., for the S. W. O. C.Mr. Harry Brownstein,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges, amended charges, and supplemental charges dulyfiled by the Steel Workers Organizing Committee, herein called theS.W. O. C., the National Labor Relations Board, herein called theBoard, by the Regional Director for the Sixteenth Region (FortWorth, Texas), issued its complaint, supplemental complaint, andamended complaint, dated respectively, February 14, 1938, March 2,1938, and March 17, 1938, against the Emsco Derrick and EquipmentCompany, herein called the respondent, D & B Division, Dallas,Texas,' alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-1The original complaint incorrectly designated the respondent as the "D & B Pump andSupply Company,"and was amended for the purpose of maltingthe appropriatecorrection.11 N. L.R. B. No. 17.79 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of Section 8 (1), (2), and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.A copy of the complaint, supplemental complaint, and amended com-plaint, and the notice of hearing thereon, were duly served upon therespondent and the S. W. O. C. The complaint, as supplementedand amended, alleged, in substance, that the respondent dominatedand interfered with the formation and administration of a labororganization known as the Union of Employees of the D & B Pumpand Supply Company, Division of the Emsco Derrick and Equip-ment Company; 2 discharged and refused to reinstate one Jim Braggon account of his union activities, thereby discouraging membershipin the S. W. O. C.; and interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed by Section 7of the Act.On March 18, 1938, the Union of the Employees of the D & BPump and Supply Company, Division of the Emsco Derrick andEquipment Company, hereinafter referred to as the Union of Em-ployees, duly filed a motion to intervene with the Regional Directorfor the Sixteenth Region.The Regional Director, by order, per-mitted the intervention, and a copy of said ruling was duly servedupon each of the parties to the proceeding.On March 21, 1938,the respondent filed an answer to the supplemented and amendedcomplaint, admitting certain allegations as to the nature of its busi-ness but denying that it had engaged in or was engaging in the unfairlabor practices as alleged.Pursuant to notice, a hearing was held in Dallas, Texas, on March21, 22, and 23, 1938, before L. Richard Insirilo, the Trial Examinerduly designated by the Board. The Board, the respondent, and theUnion of Employees were represented by counsel, and the S. W. O. C.by its subdistrict director, and all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.At the close of the hearing, counsel for the Board moved,without objection by the respondent, that the pleadings be con-formed to the proof adduced at the hearing. The Trial Examinerdid not rule on this motion, which is hereby granted.At the sametime, the respondent moved to dismiss the complaint as supplementedand amended, and the Union of Employees moved to dismiss thecomplaint in so far as it related to unfair labor practices withinthe meaning of Section 8 (2) of the Act. The Trial Examinerreserved his rulings on these motions for his Intermediate Report.During the course of the hearing, the Trial Examiner made severalrulings on objections to the admission of evidence and on motions2 Incorrectly designated in the supplemented and amended complaint as the "Union ofEmployees of the Emsco Derrick and Equipment Company(D. & B. Division) " EMSCO DERRICK AND EQUIPMENT COMPANY ET AL.81of the parties.The Board has reviewed these rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On June 21, 1938, the Trial Examiner issued his IntermediateReport, a copy of which was duly served on all parties, finding thatthe respondent had engaged in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), and (3) and Sec-tion 2 (6) and (7) of the Act, overruling the aforesaid separate andseveral motions for dismissal made by the respondent and the Unionof Employees.He recommended that the respondent cease and desistfrom its unfair labor practices, reinstate Jim Bragg with back pay,disestablish the Union of Employees as a bargaining representativeof its employees, and take certain other affirmative action.Excep-tions to the Intermediate Report were thereafter filed by the respond-ent and by the Union of Employees. Oral argument upon the excep-tions was requested by the respondent and was granted by the Boardupon due notice to all parties.On November 22, 1938, the date forwhich the argument was set, neither the respondent, the S. W. O. C.,nor the Union of Employees appeared.The Board has considered the exceptions of the Union of Em-ployees to the Intermediate Report and to the rulings of the TrialExaminer, and finds them to be without merit.The Board hasconsidered the exceptions of the respondent to the IntermediateReport and to the rulings of the Trial Examiner and hereby sus-tains, for reasons hereinafter stated, those exceptions of the respond-ent relating to the Trial Examiner's findings regarding Jim Bragg'salleged discriminatory discharge.In all other respects, the Boardfinds the exceptions of the respondent to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a California corporation having its domicile andprincipal place of business in Los Angeles, California, is engagedin the manufacture and sale of oil-well pumps, pump fittings, androds.It owns, maintains, and operates a plant in Dallas, Texas,known sometimes as the D & B Division, and sometimes as theD & B Pump and Supply Company, with which this proceeding isconcerned.In 1937, the respondent's purchases of steel, represent-ing 98 per cent of the raw materials used by it, amounted to between$500,000 and $600,000.Ninety-five per cent of the steel used by therespondent at its Dallas plant is purchased and shipped from con-cerns located in States other than the State of Texas.All the re-spondent's products manufactured at its Dallas plant, with the ex- 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDception of about 8 per cent shipped to the respondent's plant inLos Angeles, California, are placed in stock for the purpose of saleto the Continental Supply Company of Dallas, Texas, its e$clusivesales agent.Sixty-five per cent of this stock is shipped by the re-spondent to stores or customers of the Continental Supply Companyin States other than the State of Texas.H. THE ORGANIZATIONS INVOLVEDThe S. W. O. C. is a labor organization affiliated with the Com-mittee for Industrial Organization, admitting to membership allworking employees in iron and steel manufacturing, processing, andfabricatingmills and factories, excluding any person employed asforeman, superintendent, or general manager of any mill or factory.The Union of Employees is an unaffiliated labor organization, ad-mitting to membership the respondent's employees at its Dallas plant,excluding any employee having or exercising any supervisory poweror authority over any other employee.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe S. W. O. C. began to organize employees of the respondentat its Dallas plant in the fore part of August 1937, and held its firstmeeting on August 5, 1937.A few days later, the president of thelocal organization of the S. W. O. C. asked H. A. Fife, plant super-intendent, for a conference with the respondent.Fife refused, andaccording to his own testimony, replied : "We are not interested indiscussing union matters . . . because I think they (C. I. 0.) * aretoo radical."Between the first meeting of the S. W. O. C. and asecondmeeting scheduled to be held 1 week later, Roy Parker,supervisor of the plunger department at the Dallas plant, procuredduring working hours and on the respondent's premises, signaturesof employees to a petition dated August 10, 1937, which called forthe maintenance of existing working conditions and the removal ofany foreign elements or C. I. O. agitators."The petition was cir-culated, not only with respondent's knowledge and sanction, but with*Our parentheses.The petition read as follows :TO EMPLOYERS OF D & B PUMP AND SUPPLY COMPANY AND TO WHOM ITMAY CONCERN:We the undersigned employees of the D & B Pump and SupplyCompany ofDallas,Texas do this day declare ourselves free and independent employees of said plant, inso much as we are highly pleased with the presentworking conditionsand manage-ment of said plant.Where as we petition this company forwhateverprotection itmay afford us in our employment that such conditions may continue to exist, and ifthere be any foreign elementsor C. I.O. agitators in this plant that such may beremoved that we may continue to serve this company unbiased by outside labor influ-enoe, where as this plant may continue to operate as business permits. EMSCO DERRICK AND EQUIPMENT COMPANY ET AL.83the approval of Fife, who remarked, in the presence and hearing ofan employee, and for his benefit, that "everyone ought to sign it."Occasionally, Parker suggested to employees who had signed the pe-tition that they now had better get rid of their C. I. O. membershipcards, adding that the C. I. O. was going to be eliminated from theplant.The petition bore the signatures of 57 of the respondent's 65employees.Parker then formally presented it to the management.About August 9, 1937, two employees, charter members of theS.W. O. C., were discharged by the respondent following contro-versies with Parker and Ervin Sexton, plant foreman, concerning theS.W. O. C. and the signing of the petition.The S. W. O. C., as aresult thereof, filed charges with the Board (Sixteenth Region). Inthe first week in October a conference was held between the RegionalDirector of the Board for the Sixteenth Region and E. E. Stevenson,the respondent's vice president.The respondent agreed to reinstatethe two discharged employees.Upon reinstatement, the RegionalDirector closed the case.On October 8, 1937, the respondent pub-lished a statement designed to inform the employees of its recogni-tion of their rights under the Act, and at the same time explained thereinstatement of the two discharged employees, which it assertedit reinstated on probation.Upon the Regional Director's suggestion,this statement was removed, and on October 20, 1937, another state-ment of policy, prepared by the Regional Director, was issued in itsplace.Acts and statements of the respondent's officers and supervisoryemployees, however, were not in conformity with the respondent'sdeclared intention to maintain a policy of impartiality toward labororganizations at its plant.An employee testified that toward theclose of 1937, Fife stated that if the S. W. O. C. successfully or-ganized the respondent's employees, it would necessitate shuttingdown the plant.Upon examination, Fife generally denied that hehad done anything to interfere with the employees' right to self-organization, but he did not specifically deny that he had made thisstatement.In view of this, and the Union animus he exhibited inother acts and statements heretofore mentioned, we find that Fifedid substantially make such a statement.Fred Smith, an employee,testified that in November 1937, Ervin Sexton, general foreman, to-gether with Fred Ritchie, brother of Clay Ritchie, supervisor over thebundling table, and the witness, kept a S. W. O. C. meeting undersurveillance to see what employees of the respondent attended.Healso testified that in the same month, Sexton told him that he oughtto join the Union of Employees, and "wipe out the C. I. O. boys."Sexton generally denied that he had in any manner interfered withunion activities of the employees, though he did not specifically con-tradict Smith's testimony.In November and December 1937, Sexton 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpressed hostility toward the S. W. O. C. to a witness who wasconnected with neither the S. W. O. C. nor the respondent.Wecredit the testimony of Smith, and find accordingly.The respondent asserts that it is erroneous to consider in this caseany evidence pertaining to a time preceding October 8, 1937, upon theground that that was the date upon which the first unfair labor prac-ticewas alleged in the complaint to have been committed, and moreparticularly that it was error to admit evidence relating to the dis-charges which previously had been settled by conference with theRegional Director, since it was a matter already concluded.The re-spondent's contention is without merit.The complaint was amendedto conform to the proof, and thus included within the scope of thepleading relevant acts occurring prior to October 8, 1937.Moreover,we are making no findings or order with respect to any matter alreadysettled and not in issue, viz, the previous discharges of the two em-ployees.Evidence relating to the petition of August 10, 1937, andthe activities of the respondent's supervisors and officers, which hadthe necessary effect of restricting the employees in their right freelyto select a bargaining representative, is material and relevant withinthe pleadings and hence here admissible.4We find that the respondent, by its conduct in connection with andsurrounding the circulation among its employees of the petition ofAugust 10, 1937, and by the above-described statements and acts ofits supervisor, foreman, and superintendent, has interfered with, re-strained, and coerced its employees in the exercise of their right toself-organization, to form, join, and assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purpose of collective bar-gaining and other mutual aid and protection.B. Domination of and interference with the Union of EmployeesJ.B. Long, supervisor of the machine shop, and O. N. Erickson,an employee, conceived the idea of forming an independent union afterthe respondent's statement of policy of October 8, 1937, was issued.The first meeting of the Union of Employees was held on October 15,1937, at the home of James Vencil, supervisor of the plunger depart-ment.Long arranged with Vencil for the place of meeting and in-formed the respondent's employees thereof.That afternoon Long,together with Erickson, arranged for a speaker at the evening's meet-ing.At a second meeting of the Union of Employees on October 19,1937, a bargaining committee was elected.Two of the three commit-teemen were Long and Lloyd Utley, a supervisor over the forging de-*Matter ofIngram Manufacturing CompanyandTewtileWorkers Organizing Committee,5 N L R B. 908. EMSCO DERRICK AND EQUIPMENT COMPANY ET AL.85partment.Parker, who had earlier solicited the signatures to thepetition of August 10, 1937, together with several others who met athis home, drafted bylaws for the Union.The bylaws provided, inpart, that "the purposes for which this Union is formed is to preservethe favorable conditions under which we are working, and to have andexercise the sole and exclusive right of collective bargaining . .."On December 17, 1937, the Union of Employees had a conferencewith the respondent and requested recognition as the exclusiverepresentative of the respondent's employees at its Dallas plant.Fife testified that, upon Long's request for this conference, "I toldhim, sure, we would meet him." The respondent was not satisfiedwith the showing of majority that the Union of Employees presentedto it.On January 25, 1938, the respondent, at another conference,furnished the Union of Employees with a sample of a petition onwhich it could show a proof of a majority.5After submission toits attorney for approval, the Union of Employees retained and usedan identical copy.Signatures of a majority of the respondent's em-ployees were thereupon obtained and submitted to the respondent.On February 2, 1938, the respondent, after checking the signatureswith the company pay roll, and determining that they were authenticand represented a majority of employees, recognized the Union of-Employees as exclusive representative of its employees for the pur--pose of collective bargaining.Since its formation the extent ofcollective bargaining by the Union of Employees has been confinedto a request to use the respondent's bulletin board for announcements.Upon the foregoing facts and the record, we find that the Unionof Employees is not the free representative of the respondent's em-ployees which the Act contemplates. Immediately upon the organi-zation of the S. W. O. C. the respondent, by Parker, a supervisor,circulated a petition designed to stifle the movement, while Fife and-Sexton, persons with high rank in the respondent's employ, madeknown to the respondent's employees their intention not to toleratethe presence at the plant of any outside labor organization.Thesupervisory interference did not operate as a complete deterrent tothe S. W. O. C. organizational movement.Thereupon the respond-ent sought to propel its employees into the Union of Employees.This was accomplished through the initiative and leadership of therespondent's supervisors.Thus Long, a supervisor, supplied the.original impetus to the Union of Employees, the first meeting of5 The form suggested by the respondent was as followsGENTLEMEN : Being aware of the rights and privileges accorded me through theWagner Act,Ihereby authorize you to recognize Mr. Burgess,Mr. Long, and Mr.Ritchie as my freely chosen and exclusive representatives with respect to grievancesand for purpose of collective bargaining with the D & B Pump and Supply Company.The Ritchie named in this petition was a brother of Clay Ritchie, a supervisor of thebundling table, and was selected by the Union of Employees to succeed Lloyd Utley, here-tofore referred to, who had earlier resigned from the bargaining committee.164275-39-vol x[--7 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was at the home of Vencil, also a supervisor.Parker, a super-visor, and from the outset overtly antagonistic toward the S. W. 0. C.,aided in drafting the bylaws of the Union.The bargaining commit-tee chosen was dominated by supervisory employees.We have fre-quently held, and we hold here, that such supervisory participationin and control of a labor organization of the employees whom theysupervise is prohibited by the Act.6The supervisory employees wereassisted in their domination and control of the Union of Employeesby the respondent's superintendent and general foreman.Moreover,Fife's outspoken opposition to and refusal to meet with representa-tives of the S. W. 0. C., as contrasted with his ready willingness todiscussmatters pertaining to the Union of Employees with itsrepresentative, evidenced the favored position of the latter group.The respondent's support of the Union of Employees was furtherbrought home to its employees by its tender of assistance in thepreparation of the form for the proof of majority.The respondent contends that the employees referred to herein assupervisors, are not, in fact, supervisors, and even if they are, theiracts cannot, in any event, bind the respondent.Both contentions arewithout merit.In 1936 the respondent posted a blue-print at its Dallas plant des-ignating one Johnson as plant superintendent, Fife as general fore-man over the rod department, Sexton as supervisor over the forgingdepartment, Long as supervisor over the machine shop, Parker assupervisor over the plunger department, and Grant Holder as super-visor over the screw machines.Holder testified that Johnson, at agroup meeting, denominated each as keymen in the plant, each,according to his understanding, having authority over his respectivedepartment.Thereafter Fife was made plant superintendent, Sex-ton general foreman over the rod department, Utley supervisor overthe forging department, and Ritchie supervisor over the bundlingtable.Although Fife stated that he followed a different set-up thanJohnson, he admitted that he made no announcement of any change.Thus, the respondent by its own designation of the individuals inquestion established their supervisory status.In addition to the blue-print designation, the evidence shows that the persons listed on theblue-print often gave orders, had charge of the distribution of thework, "would tell us when to change [rods]," and " . . . how to,carry on the work, how to test the rods, so on and so forth." Theirwages were generally higher than the other employees in their re-spective departments.We find that the employees whose status the0Matter of Eagle Manufacturing CompanyandSteelWorkers Organizing Committee,0 N L R. B 492,aff'd. as modified,99 F. (2d)930;Virginia Ferry CorporationandMasters,Mates aiul Pilots of America,No9,etc,atat.,8N L R B. 730,aff'd asmodified, 101 F. (2d) 103. EMSCO DERRICK AND EQUIPMENT COMPANY ET AL.87respondent questioned are the respondent's supervisory employees,and were so accepted by other employees in the plant.We shall examine the respondent's second contention that the actsof the supervisors are not binding upon it. Stevenson, the respond-ent's vice president, stated that he transmitted instructions to thosein charge of the Dallas plant to maintain a strictly neutral and"hands off" policy with respect to labor organizations.This maywell be, but the real question is whether such policy was translatedinto a course of conduct at the Dallas plant consistent with the dec-laration of Stevenson.This was not done.As we have frequentlystated in analagous situations, the supervisor acts as an agent forthe employer, and his acts are necessarily those of the employerunless effectively disavowed.Supervisors "are in constant associa-tionwith employees, who take orders from them and commonlylearn from them the company's policy on other matters." 7 In theinstant case, those to whom the employees properly looked for a man-ifestation or expression of company policy found, not impartiality,but an attitude of distinct hostility toward the S. W. 0. C. andmarked favoritism toward the Union of Employees.As part of its case in chief, the Union of Employees, over objec-tion, called more than a majority of the respondent's employees totestify that they had voluntarily joined the Union of Employeeswithout any coercion or interference on the part of the respondent.Contention is made that because of such testimony, allegations inthe complaint as to employer interference and domination of theUnion of Employees cannot be sustained on the evidence. Suchtestimony does not have any bearing on the issue here drawn, whichis, concisely, did the respondent dominate or interfere with the forma-tion or administration of the Union of Employees or contribute aidand support to it? If the respondent did engage in such conductprohibited by the Act, as we have here found, evidence that indi-vidual employees or groups of such employees were not coerced orinterfered with by the respondent, or evidence concerning the effector lack of effect of respondent's acts, is irrelevant and immaterial.We find that the respondent has dominated and interfered with theformation and administration of the Union of Employees, and hascontributed support to it, and has thereby interfered with, restrained,and coerced its employees in the exercise of their rights guaranteedin Section 7 of the Act.'Matter of M. Lowenstein&Sons, Inc.andBookkeepers', Stenographers',andAccount-ants'Union,LocalNo16,etc., etal,6 N L. R.B 216;Matter of TennesseeCopper Com-panyand AF. of L Federal Union No 21164, 9 NL.R. B 117;Matter of The Serrick.CorporationandInternational Union, United Automobile-Workers of America,LocalNo459, 8 N L R B 621 ;Matter of The Baer d TVtil'de Company,and SwankProducts, IncandInternationalWorkersUnion,Local 18,9 N. L. R B. 420. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The alleged discriminatory dischargeJim Bragg.Jim Bragg's employment was terminated on February11, 1938, after he had been in the respondent's employ for about 13years.He joined the S. W. O. C. upon its formation on August 5,1937, and solicited membership among the respondent's employees.Previous to the termination of his employment, he was not other-wise active in S. W. O. C. affairs. The respondent states that Braggwas not discharged, but was laid off because of lack of work andinefficiency.At the time of his lay-off or discharge, Bragg's job wasto place rods in a screw machine.He had been transferred to thatjob after being shifted from several other jobs about the plant.Onoccasions, Bragg had been found neglecting his work, and had beenthreatened with dismissal therefor.He was alsoinvolvedin severalminor accidents about the plant.Bragg's supervisor, a member ofthe S. W. O. C., testified that Bragg's work "has beenfair,just fair,nothing to brag about, but just fair."At the same time it terminatedBragg's employment, the respondent laid off two other employeesrecently hired, who were members of the Union of Employees.Wefind that Bragg was not discharged because of his membership in theS.W. O. C. or his activities in its behalf.We shall accordingly dis-missthe allegations of the complaintin so far asthey relate toBragg.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII7 A and B,above, occurring in connectionwiththe operations ofthe respondent described in Section I above, have a close,intimate,and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYWe have found that the respondent has dominated and interferedwith the formation and administration of the Union of Employees,and has contributed aid and support to it.That organization cannot,in view of the circumstances, operate as a true representative of theemployees.We shall, therefore, order the respondent to withdrawrecognition from and to disestablish the Union of Employees ascollective bargaining representative for any of its employees."We8National Labor Relations Board V. Pennsylvania Greyhound Lines,Inc.,303 U. S. 261,aff'g. 1 N. L. R. B 1;NationalLaborRelations Board v. Paeiflc Greyhound Lines, Inc.,103 U. S. 272, aff'g 2 N. L. R. B. 431. EMSCO DERRICK AND EQUIPMENT COMPANY ET AL.89shall further order the respondent to cease and desist from its unfairlabor practices and to take certain affirmative action which we deemnecessary to effectuate' the purposes and policy of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The Steel Workers Organizing Committee, and Union of Em-ployees of the D & B Pump and Supply Company, Division-of theEmsco Derrick and Equipment Company, are labor organizationswithin the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of the Union of Employees of the D & B Pump and SupplyCompany, Division of the Emsco Derrick and Equipment Company,and by contributing support to it, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not engaged in unfair labor practiceswithin the meaning of Section 8 (3) with respect to Jim Bragg.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Emsco Derrick and Equipment Company (D & B Divi-sion), Dallas, Texas, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Dominating or interfering with the administration of theUnion of Employees of the D & B Pump and Supply Company,Division of the Emsco Derrick and Equipment Company, or with theformation or administration of any other labor organization of itsemployees, and contributing support to the Union of Employees ofthe D & B Pump and Supply Company, Division of the Emsco Der-rick and Equipment Company, or to any other labor organizationof its employees; 90,DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with, restraining, and coerc-ing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from the Union of Employees ofthe D & B Pump Supply Company, Division of the Emsco Derrickand Equipment Company, as representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or condi-tions of work, and completely disestablish the Union of Employees ofthe D & B Pump and Supply Company, Division of the EmscoDerrick and Equipment Company, as such representative;(b) Immediately post notices in conspicuous places at its D & BDivision, Dallas, Texas, and maintain such notices for a period of atleast sixty (60) consecutive days, stating that the respondent willcease and desist in the manner aforesaid, and that the respondentwill withdraw all recognition from the Union of Employees of theD & B Pump and Supply Company, Division of the Emsco Derrickand Equipment Company, as the representative of any of its em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or conditions of work, and that the Union of Employees of the D & BPump and Supply Company, Division of Emsco Derrick and Equip-ment Company, is disestablished as such representative;(c)Notify the Regional Director for the Sixteenth Region in writ-ing within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint be, and it herebyis, dismissed in so far as it alleges that the respondent has engaged inunfair labor practices, within the meaning of Section 8 (3), withrespect to Jim Bragg.